Case 1:19-cv-03079-AT Document 96 Filed 08/ LL DH Ragh RO! 1

  

DOCUMENT
STEVE S. EFRON ELECTRONICALLY FILED
ATTORNEY At Law DOC #:

237 West 35TH STREET: SuiTre |] DATEFILED: 8/31/2021
NEw YorE, NEw YORE 1000

OF COUNSEL TEL. (212) 867-1067
RENEE L. Cyr FAX. (212) 682-5958
August 30, 2021 SSEFRON@AOL.COM

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York NY 10007

Re: Moran v. MTA Metro-North Railroad Company et al.
19-cv-3079(AT)(KHP)

Dear Judge Torres:

This office represents MTA Metro-North R.R. and the five individually named MTA police
officers in this action seeking damages for an alleged violation of the Federal Employers’ Liability Act
and a deprivation of constitutional rights actionable under 42 U.S.C. § 1983.

lam writing on my behalf and on behalf of plaintiff's counsel, Mr. George Cahill, to request an
extension of two weeks, from August 31 to September 14, 2021, in which to submit the parties’ joint
pretrial order and related pretrial submissions, as set forth in the Court’s Individual Practices. ‘The
Court previously granted requests for extensions of time in which to file pre-trial documents on April
12, 2021 (Doc. No. 89) and on August 13, 2021 (Doc. No. 93).

The parties have exchanged multiple drafts of a proposed joint pretrial order and proposed jury
instructions. The case involves multiple claims of liability including unlawful arrest, excessive force,
failure to intervene, First Amendment retaliation, FELA negligence and FELA respondeat superior
liability on an agency theory. The parties have differences as to how these claims, as well as
defendants’ affirmative defenses, should be presented to the jury in a manner that is balanced and not
confusing. The parties intend to work diligently to resolve their differences, reserving for motions in
limine only those points on which the parties cannot reach agreement despite best efforts.

For these reasons, the parties respectfully request that their application for a two-week
extension of time, from August 31 to September 14, 2021, be granted.

Respectfully yours,

/s/
Steve S. Efron

 

SSE:s

GRANTED. By September 14, 2021, the parties shall submit their
proposed joint pretrial order and related submissions.

SO ORDERED. O}-

Dated: August 31, 2021 ANALISA TORRES
New York, New York United States District Judge

 
